Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the non-transitory memory device comprising instructions that are executable by the processor to cause the processor to perform operations comprising: receiving input data at least in part using the sensor, the input data corresponding to characteristics of at least one of drilling fluid, the drillstring, or the wellbore; calculating at least one dynamic sideforce and at feast one dynamic, hydraulic force for each time interval of a plurality of time intervals based at least in part on the input data; determining an equilibrium solution for an output value using the at least one dynamic sideforce and at least one dynamic, hydraulic force for each time interval of the plurality of time intervals; and applying the output value to the drilling tool for each time interval of the plurality of time intervals   
Similarly, as to claim 8, the prior art of record fails to show or suggest, the non-transitory computer-readable medium that inchides instructions that are executable by a processor for causing the processor to perform operations related to estimating torque and drag on a drilling tool, the operations comprising: receiving input data corresponding to characteristics of at least one of drilling fluid, a drillstring, or a wellbore; calculating at least one dynamic sideforce and at least one dynamic, hydraulic 
As to claim 14, the prior art of record fails to show or suggest, the method comprising: receiving, by a processor, input data corresponding to characteristics of at least one of drilling fluid, a drillstring, or a wellbore; calculating, by the processor, at least one dynamic sideforce and at least one dynamic, hydraulic force for each time interval of a plurality of time intervals based at least in part on the input data; determining, by the processor, an equilibrium solution for an output value using the at least one dynamic sideforce and at least one dynamic, hydraulic force for each time interval of the plurality of time intervals, and applying, by the processor, the output value to a drilling tool for each time interval of the plurality of time intervals.
The closest prior art, Samuel (US 2018/0003031), discloses (see para [0016]) a system comprising:  at least one sensor, a drilling tool, and a memory device; however, Samuel is silent to the memory device comprising instructions as specifically recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL